Citation Nr: 0933174	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
hypertension preexisted military service and did not undergo 
a permanent increase in the underlying severity during 
military service.

2.  The medical evidence of record shows that the Veteran's 
heart disorder preexisted military service and did not 
undergo a permanent increase in the underlying severity 
during military service.

3.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of a lung disorder that is 
related to military service, to include as due to asbestos 
exposure.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

2.  A heart disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

3.  A lung disorder was not incurred in, or aggravated by, 
active military service, to include as due to asbestos 
exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in March 2007 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the Veteran in 
connection with his hypertension and heart disorder claims.  
A VA medical examination has not been accorded the Veteran in 
connection with his lung disorder claim, because there is no 
evidence that the Veteran has a lung disorder that is related 
to military service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Hypertension and Heart Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including cardiovascular-renal disease and 
hypertension, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

When determining whether a disability or disease was incurred 
in service, or preexisted service, a Veteran shall be 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004).  The Veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 
(2003).

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or 
injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's service treatment records show that the Veteran 
was examined and found qualified for enlistment in the U.S. 
Naval Reserve in March 1940.  Prior to beginning active duty 
service, a January 1941 medical examination stated that the 
Veteran was found to be not physically qualified for 
retention in the U.S. Naval Reserve due to tachycardia and 
hypertension.  The Veteran was re-examined in March 1941, at 
which time he was again found to be not physically qualified 
for retention in the U.S. Naval Reserve due to tachycardia, 
"loud blowing first sound at the apex" of the heart, and 
hypertension.  The Veteran was subsequently admitted into 
active duty service in August 1942.  During his period of 
active duty service from August 1942 to November 1945, there 
were no complaints or diagnoses of hypertension or a heart 
disorder.

After separation from military service, a December 1997 
private medical report stated that since the Veteran's 
previous physical in November 1996, he had received medical 
treatment for congestive heart failure and atrial 
fibrillation and was being treated by a cardiologist.  After 
physical examination, the diagnoses were chronic atrial 
fibrillation, history of cardiomyopathy and congestive heart 
failure, and hypertension.  The medical evidence of record 
shows that hypertension and a heart disorder have been 
consistently diagnosed since December 1997.

A March 2008 VA heart examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported that he had been disqualified from service due to a 
"blowing sound in his heart" but was able to enlist a few 
months later.  The Veteran denied experiencing any heart 
problems until hypertension was found in the 1980s.  After a 
review of the Veteran's medical history, physical 
examination, cardiac examination, and stress tests, the 
diagnoses were congestive heart failure and hypertension.  
The examiner was asked to provide a medical opinion as to 
whether the Veteran's hypertension and heart disorder 
increased in severity due to or as a result of military 
service.  With respect to the Veteran's heart disorder, the 
examiner stated that the question could not be resolved 
without resort to mere speculation, noting the absence of 
medical evidence dated between 1945 and 1997 and stating that 
"[w]ithout more information I can only speculate."  With 
respect to the Veteran's hypertension, the examiner stated 
that

I cannot resolve the issue of 
aggr[a]vation in this matter for the same 
above rationale of not enough 
documentations.  Veteran states his 
military position was working in the 
boiler room of the U.S.S. Cumberland and 
he would go days at a time without seeing 
daylight[.]  This could add stress to 
someone who may have had elevated blood 
pressure, and could be considered an 
aggravating factor.

The medical evidence of record shows that the Veteran's 
hypertension and heart disorder preexisted military service 
and did not undergo a permanent increase in the underlying 
severity during military service.  While diagnoses of 
hypertension and a heart disorder were not noted on the 
Veteran's August 1942 enlistment examination, these disorders 
were found on medical examinations in January 1941 and March 
1941, at which time they were found to disqualify the Veteran 
from military service.  Accordingly, the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence, as the medical evidence of record shows that the 
Veteran's hypertension and heart disorder preexisted military 
service.  See Wagner, 370 F.3d 1089.

Furthermore, the medical evidence of record does not show 
that the Veteran's hypertension or heart disorder underwent a 
permanent increase in the underlying severity during military 
service.  As noted above, there is no medical evidence of 
record that the Veteran had any complaints or diagnoses of 
hypertension or a heart disorder during his period of active 
military service.  In addition, the medical evidence of 
record does not show that the Veteran's post-service 
hypertension and heart disorder were the result of permanent 
aggravation of pre-existing disorders during military 
service.  There is no medical evidence of record that the 
Veteran was treated for hypertension or a heart disorder 
after separation from military service until 1996, 
approximately 51 years later.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that aggravation in 
service may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  The 
Veteran himself has stated that he did not experience any 
heart problems until the 1980s, approximately 40 years after 
separation from military service.

Furthermore, the medical evidence of record does not state 
that the Veteran's hypertension and heart disorder were 
aggravated by military service.  The only medical evidence of 
record which addresses the etiology of these disorder is the 
March 2008 VA heart examination report.  That report stated 
that no opinion could be provided about the etiology of the 
Veteran's hypertension and heart disorder without resort to 
speculation due to a lack of information.  While the report 
did state that the nature of the Veteran's service "could 
add stress to someone who may have had elevated blood 
pressure, and could be considered an aggravating factor," 
the words "could" and "may" are entirely speculative and 
do not create an adequate nexus for the purposes of 
establishing service connection.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicated 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
As such, there is no medical evidence of record that the 
Veteran's hypertension and heart disorder were permanently 
aggravated by military service.  See Jensen, 4 Vet. App. at 
306-07; Hunt, 1 Vet. App. 292; Verdon, 8 Vet. App. at 536-7.

In summary, the medical evidence of record shows that the 
contemporary service treatment records gave diagnoses of 
hypertension and a heart disorder prior to entrance into 
active military service.  During active duty service, there 
is no medical evidence of any complaints or diagnoses of 
hypertension or a heart disorder.  After military service, 
the Veteran did not report any complaints of hypertension or 
a heart disorder until approximately 40 years later, and 
there is no medical evidence of hypertension or a heart 
disorder until approximately 56 years later.  Finally, the 
only etiological evidence of record states that an opinion 
cannot be provided without resort to speculation due to a 
lack of sufficient information.  As such, the medical 
evidence of record does not show that the Veteran's 
preexisting hypertension and heart disorder underwent a 
permanent increase in the underlying severity during military 
service.  See Wagner, 370 F.3d 1089.

The Veteran's statements alone are not sufficient to prove 
that his hypertension and heart disorder were incurred in or 
aggravated by military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that his hypertension and heart disorder were 
incurred in or aggravated by military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that shows that the Veteran's hypertension 
and heart disorder were incurred in, or underwent a permanent 
increase in the underlying severity during military service.  
As such, service connection for hypertension and a heart 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows that the Veteran's hypertension 
and heart disorder were incurred in, or underwent a permanent 
increase in the underlying severity during, military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Lung Disorder

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of a lung disorder.

After separation from military service, a December 1997 
private medical report stated that the Veteran complained of 
shortness of breath and minimal cough.  On physical 
examination, the Veteran's lungs had diminished breath sounds 
and abnormal spirometry.  The impression was chronic 
obstructive pulmonary disease (COPD).  A second December 1997 
private medical report stated that on physical examination, 
the Veteran's lungs were fairly clear with somewhat 
diminished breath sounds.

In an April 1998 private medical report, the Veteran 
complained of shortness of breath which had increased over 
the previous several weeks.  On physical examination, the 
Veteran's lungs had some basilar crackles bilaterally.

A November 2000 private medical report stated that the 
Veteran had a history of COPD.  The Veteran denied an 
increase in shortness of breath.  On physical examination, 
the Veteran's lungs were clear.  The impression was COPD.

The Veteran underwent 21 separate private medical 
examinations between October 2004 and April 2007.  All 21 of 
these examination reports stated that on physical 
examination, the Veteran's lungs were clear.  None of the 21 
examination reports gave a diagnosis of a lung disorder.

A February 2008 letter from a private physician stated that 
the Veteran had shortness of breath with exertion.

A March 2008 VA heart examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
complained of dyspnea on mild exertion.  On pulmonary 
examination, no abnormalities were noted.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a lung disorder that is related to 
military service, to include as due to asbestos exposure.  
The Veteran's service treatments records are negative for any 
diagnosis of a lung disorder.  In addition, there is no 
medical evidence of record that a lung disorder has ever been 
diagnosed during the period on appeal.  While the medical 
evidence of record shows that COPD was diagnosed in December 
1997, that diagnosis has not been given since November 2000.  
Since that last diagnosis, there are no less than 22 medical 
examination reports of record which noted no abnormalities on 
examination of the Veteran's chest and lungs.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, 
the medical evidence of record does not show that the Veteran 
has a current diagnosis of a lung disorder.

In addition, even if the Veteran was found to have a current 
diagnosis of a lung disorder, there is no medical evidence of 
record that it was diagnosed prior to December 1997, 
approximately 52 years after separation from military 
service.  See Mense, 1 Vet. App. at 356.  Furthermore, there 
is no medical evidence of record which provides an 
etiological opinion relating any  currently diagnosed lung 
disorder to military service, to include as due to asbestos 
exposure.  The Veteran's statements alone are not sufficient 
to prove that any currently diagnosed lung disorder is 
related to military service, to include as due to asbestos 
exposure.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, the medical evidence of record does 
not show that any currently diagnosed lung disorder is 
related to military service, to include as due to asbestos 
exposure.  As such, service connection for a lung disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for a lung disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


